DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 830 and 835 in Fig. 10.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, “the human skin” in the second to last line should be changed to “the skin” in order to use consistent terminology with clear antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 5-8 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the claims will be interpreted as the following: 
Claim 5: The method of claim 1, wherein the LED is operable to emit light in the violet or blue wavelength spectrum at an intensity from 75 mW to 2000 mW.
Claim 6: The method of claim 1, wherein the LED emits light at a wavelength in the range of 350 nm to 500 nm.
Claim 7: The method of claim 6, wherein the LED emits light at a wavelength of 450 nm.
Claim 8: The method of claim 6, wherein the LED emits light at an intensity of 500 mW.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pikkula et al. (US 20160000308 A1, hereinafter "Pikkula") in view of Rattner et al. (US 20190125249 A1, hereinafter "Rattner").

	Regarding claim 1, Pikkula teaches a method of detecting a dermatological condition or abnormality associated with skin, the method comprising:
activating a dermatological examination device that comprises (activating the light-emitting apparatus [0030]):
a housing (The housing 105 [0013]-[0015]);
a member coupled to the housing and comprising a light emitting diode (LED) (a member coupled to the housing and comprising a light emitting diode (LED) [0031]); 
and one or more end caps collectively comprising (one or more end caps [0031]): 
a control operable to selectively activate the dermatological examination device by electrically coupling the LED to an electrical energy source (a control operable to selectively electrically couple the LED to an electrical energy source [0031]); 
and an optical filtering component in optical alignment with light emitted by the LED (an optical filtering component in optical alignment with light emitted by the LED [0031]); 
	Pikkula does not teach, directing light emitted by the activated dermatological examination device onto the skin by orienting the dermatological examination device relative to the human skin to visualize or enhance the appearance on the skin of the condition or abnormality.
	Rattner discloses “Systems and method for skin analysis using electronic devices”. Ratner teaches directing light emitted by the activated dermatological examination device onto the skin (a light source board with one or more individually controllable light sources thereon that illuminate the user when the camera captures an image of the user [0016]) by orienting the dermatological examination device relative to the human skin (fig 12e shows an image taken of the face, which was implicitly taken by orienting the camera relative to the face/human skin; [0357]) to visualize or enhance the appearance on the skin of the condition or abnormality (three images may be taken, using the same procedure as for skin analysis [0357]; skin analysis [0420]; fig. 12e [0357]) .
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pikkula to direct light emitted by the activated dermatological examination device onto the skin by orienting the dermatological examination device relative to the human skin to visualize or enhance the appearance on the skin of the condition or abnormality, as taught by Rattner, in order to facilitate one or more skin analyses, as suggested by Rattner ([0091]).  

Regarding claim 2, Pikkula in view of Rattner as modified above teaches the claimed invention as discussed above. Pikkula further teaches the method, further comprising donning eyewear associated with the dermatological examination device (Thereafter, the medical personnel may visually inspect (625) for fluorescence emitted …by looking through the eyewear [0029]) to facilitate detection of the condition or abnormality (The eyewear devices 430 may comprise an optical filtering component …two filters and the light emitted by the apparatus 100 may work in conjunction to dim any light other than the fluorescence [0024]).

Regarding claim 3, Pikkula does not teach the method, further comprising capturing a digital image of the skin. Rattner, however, teaches capturing a digital image of the skin (camera captures an image of the user [0016]). 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pikkula and Rattner, by capturing a digital image of the skin, as taught by Rattner, in order to facilitate one or more skin analyses, as suggested by Rattner ([0091]).  

Regarding claim 4, Pikkula does not teach the method, further comprising examining the skin for dermatological cancer, dermatological pre-cancer, allergic reactions, chemical damage, solar damage, vein disease, eczema, acne, or combinations thereof.  Rattner, however, teaches examining the skin for dermatological cancer, dermatological pre-cancer, allergic reactions, chemical damage, solar damage, vein disease, eczema, acne (acne  [0235]), or combinations thereof. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pikkula and Rattner, by examining the skin for dermatological cancer, dermatological pre-cancer, allergic reactions, chemical damage, solar damage, vein disease, eczema, acne, or combinations thereof, as taught by Rattner, in order to have the ability to accurately diagnose the skin. 

Regarding claim 5, Pikkula in view of Rattner as modified above teaches the claimed invention as discussed above. Pikkula further teaches the method, wherein the LED is operable to emit light in the violet or blue wavelength spectrum (the light source 117 may be an LED that emits in the blue and/or violet sections [0016]) at an intensity from 75 mW to 2000 mW (75 mW to about 2000 mW [0016]). 

Regarding claim 6, Pikkula in view of Rattner as modified above teaches the claimed invention as discussed above. Pikkula further teaches the method, wherein the LED emits light at a wavelength in the range of 350 nm to 500 nm (350 nm to about 500 nm [0016]).

Regarding claim 7, Pikkula in view of Rattner as modified above teaches the claimed invention as discussed above. Pikkula further teaches the method, wherein the LED emits light at a wavelength of 450 nm (350 nm to about 500 nm [0016]). 

Regarding claim 8, Pikkula in view of Rattner as modified above teaches the claimed invention as discussed above. Pikkula further teaches the method, wherein the LED emits light at an intensity of 500mW (light source 117 may be about 500 mW [0016]).

Regarding claim 9, Pikkula in view of Rattner as modified above teaches the claimed invention as discussed above. Pikkula further teaches the method, wherein the dermatological examination device is a handheld device. (Fig. 4 shows the apparatus/device 100 in the hand of a medical personnel 410; [0023]). 

Regarding claim 11,  Pikkula teaches a method of detecting a dermatological condition or abnormality associated with human skin, the method comprising:
activating a dermatological examination device that comprises (activating the light-emitting apparatus [0030]):
a housing (The housing 105 [0013]-[0015]);
a member coupled to the housing and comprising a light emitting diode (LED) (a member coupled to the housing and comprising a light emitting diode (LED) [0031]); 
and one or more end caps collectively comprising (one or more end caps [0031]):
a control operable to selectively activate the dermatological examination device by electrically coupling the LED to an electrical energy source (a control operable to selectively electrically couple the LED to an electrical energy source [0031]); 
and an optical filtering component in optical alignment with light emitted by the LED (an optical filtering component in optical alignment with light emitted by the LED [0031])
donning eyewear associated with the dermatological examination device (Thereafter, the medical personnel may visually inspect (625) for fluorescence emitted …by looking through the eyewear [0029]) to facilitate detection of the condition or abnormality (The eyewear devices 430 may comprise an optical filtering component …two filters and the light emitted by the apparatus 100 may work in conjunction to dim any light other than the fluorescence [0024]).  
Pikkula does not teach directing the light emitted by the examination device onto human skin by orienting the examination device relative to the human skin without touching the examination device to the human.
	Rattner, however, teaches directing the light emitted by the examination device onto human skin by orienting the examination device relative to the human skin (a light source board with one or more individually controllable light sources thereon that illuminate the user when the camera captures an image of the user [0016]) without touching the examination device to the human (fig 12e shows an image taken of the face, which was implicitly taken by orienting the camera relative to the face/human skin; [0357]; fig.12e implicitly show an image take by a camera that was taken without touching the skin). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pikkula, by directing the light emitted by the examination device onto human skin by orienting the examination device relative to the human skin, as taught by Rattner, in order to facilitate one or more skin analyses, as suggested by Rattner ([0091]).  

Regarding claim 12, Pikkula does not teach the method, further comprising examining the skin for dermatological cancer, dermatological pre-cancer, allergic reactions, chemical damage, solar damage, vein disease, eczema, acne, or combinations thereof.  Rattner, however, teaches examining the skin for dermatological cancer, dermatological pre-cancer, allergic reactions, chemical damage, solar damage, vein disease, eczema, acne (acne  [0235]), or combinations thereof. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pikkula and Rattner, by examining the skin for dermatological cancer, dermatological pre-cancer, allergic reactions, chemical damage, solar damage, vein disease, eczema, acne, or combinations thereof, as taught by Rattner, in order to have the ability to accurately diagnose the skin. 
 
	Regarding claim 13, Pikkula in view of Rattner as modified above teaches the claimed invention as discussed above. Pikkula further teaches the method, further comprising sterilizing the examination device, disinfecting the examination device (comprise disinfecting and/or sterilizing the equipment [0027]), or a combination thereof. 

Regarding claim 14, Pikkula in view of Rattner as modified above teaches the claimed invention as discussed above. Pikkula further teaches the method, wherein the examination device is sterilized by autoclaving the examination device (autoclaving [0027]). 

Regarding claim 15, Pikkula in view of Rattner as modified above teaches the claimed invention as discussed above. Pikkula further teaches the method, wherein the examination device is disinfected by submersing the examination device in a sanitizing liquid (submersed in a sanitizing solution [0027]).

Regarding claim 16, Pikkula in view of Rattner as modified above teaches the claimed invention as discussed above. Pikkula further teaches the method, wherein the examination device is disinfected by wiping the examination device with a sanitizing wipe (wipe [0027]).

Regarding claim 17, Pikkula in view of Rattner as modified above teaches the claimed invention as discussed above. Pikkula further teaches a kit (kit [0025]) comprising the examination device  of claim 1 (apparatus 100 [0025]) and an eyewear device (kit 500 may comprise one or more instances of the apparatus 100 shown in FIGS. 1-4 and one or more of the eyewear devices 430 [0025]).

	Regarding claim 18, Pikkula in view of Rattner as modified above teaches the claimed invention as discussed above. Pikkula further teaches the kit, further comprising a container having an insert that
comprises at least two recesses for the examination device and the eyewear device (an insert 520 having recessed features 530-532 sized to receive corresponding components of the kit 500 [0027]; kit 500 may comprise one or more instances of the apparatus 100 shown in FIGS. 1-4 and one or more of the eyewear devices 430 [0025]). 

	Regarding claim 19,  Pikkula in view of Rattner as modified above teaches the claimed invention as discussed above. Pikkula further teaches the kit, further comprising one or more disposable covers  (The kit 500 may also comprise an additional insert 540 covering the components of the kit 500 before a cover 550 is assembled to the container 510 [0025]; one of ordinary skill in the art would recognize that the cover is inherently disposable, as it separable and is not attached to the kit as seen in fig. 5). 

	Regarding claim 20, Pikkula in view of Rattner as modified above teaches the claimed invention as discussed above. Pikkula further teaches the kit, further comprising a container having an insert that (The kit may further comprise a container containing an insert, and the [0059] comprises at least three recesses (insert may comprise a plurality of recesses [0059]; four recesses are show in fig. 5; [0025]) for the examination device, the eyewear device (eyewear [0059]), and the one (cover 550 [0025]) or more disposable covers. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pikkula in view of Rattner as applied to claim 1 above, and further in view of Horiuchi et. al (US 20200320683 A1, hereinafter, "Horiuchi").

	Regarding claim 10, the combined invention of Pikkula and Rattner does not teach the method, wherein the dermatological examination device is a table top device. Horiuchi discloses “Skin Diagnostic Device and Skin Diagnostic Method”  (title). Horiuchi teaches a dermatological examination device is a table top device (in FIG. 1, skin diagnostic device 100 is a desktop installation type device in which capturing unit 110 such as a digital camera and display 120 [0037]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Pikkula and Rattner, by modifying the dermatological examination device such that it is table top device, as taught by Horiuchi, in order to have a more stable device for skin diagnosis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793